--------------------------------------------------------------------------------


Exhibit 10.1


APPLIED DIGITAL SOLUTIONS, INC.
EMPLOYMENT AND NON-COMPETE AGREEMENT




AGREEMENT made this 6th day of December 2006 (the “Effective Date”), by and
between the parties to this Agreement (hereinafter individually referred to as
“Party” and collectively referred to as “Parties”), APPLIED DIGITAL SOLUTIONS,
INC., a Missouri Business Corporation (hereinafter referred to as “ADS”), and
MICHAEL KRAWITZ (hereinafter referred to as “Executive”).
WHEREAS, ADS is an advanced digital technology development company (the
“Business”); and
WHEREAS, Executive has contributed meaningfully in his capacity as Executive
Vice President and General Counsel of ADS; and
WHEREAS, ADS finds it is in its best interest to enhance Executive’s
contribution to the Business, to protect its technologies and business
relationships, and to engage Executive’s services as Chief Executive Officer of
ADS; and
WHEREAS, Executive is willing to assume the fulltime role as ADS’s Chief
Executive Officer;
NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth in this Agreement, the Parties agree as follows:
1. EMPLOYMENT. ADS agrees to continue to employ Executive, and Executive agrees
to accept such continued employment by ADS, pursuant to the terms and conditions
set forth in this Agreement. Executive agrees that the provisions and benefits
under the 2003 Severance Policy, and the 2004 Executive Management Change in


--------------------------------------------------------------------------------



Control Plan shall terminate with respect to Executive and Executive
specifically waives any rights he may have thereunder.
2. POSITION AND RESPONSIBILITIES. During the term of this Agreement, as defined
below, Executive shall serve as Chief Executive Officer of ADS and will perform
such duties and exercise such supervision with regard to the business of ADS as
are associated with such positions, as well as such additional duties as may be
prescribed from time to time by ADS’s Board of Directors (the “Board”).
Executive agrees to render services to the best of Executive’s ability for and
on behalf of ADS. Executive agrees to devote his full business time to rendering
such services on behalf of ADS, other than reasonable time for charitable works,
managing personal investments and, with the consent of the Board, service on
boards of other companies.
3. TERM. Except as terminated in this Section 3 or Section 8(c) of this
Agreement, the term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in force thereafter. Notwithstanding the
foregoing, upon the happening of any of the following events, this Agreement
shall terminate (unless otherwise provided herein for a termination after a
period of time) and Executive shall cease to be an employee of ADS:

 
(a)
Executive’s resignation upon sixty (60) days advance written notice;

(b)
Executive’s Total Disability upon ADS’s election. For purposes of this
Agreement, “Total Disability” shall be defined as Executive’s inability, due to
illness, accident or any other physical or mental incapacity, to perform
Executive’s usual responsibilities performed by Executive for ADS prior to the
onset of such disability, for one hundred eighty (180) consecutive days during
the Term. ADS may elect, by written notice to

 
 


-2-

--------------------------------------------------------------------------------



Executive, within thirty (30) days of the end of such period of Total Disability
defined above, to terminate Executive’s employment herein;
(c)           the death of Executive;

 
(d)
Executive’s Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall be defined as a material breach by ADS of its
obligations under this Agreement, including but not limited to (i) any reduction
of Executive’s Base Salary or incentive compensation as provided herein, (ii) a
diminution in duties or position, (iii) moving Executive’s workplace away from
headquarters or moving headquarters outside of Palm Beach, Broward or Dade
Counties. If Executive chooses to treat such material breach as a Constructive
Termination, Executive shall provide ADS with written notice describing the
circumstances being relied upon by Executive for such termination with respect
to this Agreement within thirty (30) days after the event giving rise to the
Constructive Termination. ADS shall have thirty (30) days after receipt of such
notice to remedy the situation prior to the Constructive Termination being
deemed final;

 
(e)
ADS terminates this Agreement without cause upon sixty (60) days advance written
notice; or

 
(f)
ADS terminates this Agreement for cause, with said cause being defined as a
conviction of a felony or Executive’s being prevented from providing services
hereunder as a result of Executive’s violation of any law, regulation and/or
rule.


-3-

--------------------------------------------------------------------------------




 
(g)
Executive’s resignation by written notice within one hundred twenty (120) days
following a Change in Control, such term being defined as a transaction or
series of transactions in which any person or entity (or persons or entities
acting as a group) acquires stock of ADS that, together with stock then held by
such person, entity or group, results in such person, entity or group holding
more than fifty (50%) percent of the fair market value or total voting power of
ADS, as well as the Board members prior to the transaction no longer
constituting a majority of the Board members following such transaction.

4. ANNUAL COMPENSATION.
(a) During the Term, Executive shall be entitled to compensation for all
services performed by Executive pursuant to this Agreement (“Compensation”) as
follows:
(i) Executive shall, during the Term, be entitled to a base salary (the “Base
Salary”) of THREE HUNDRED FIFTY THOUSAND ($350,000.00) DOLLARS per annum. The
Base Salary may be increased (but not decreased) in the reasonable discretion of
ADS. The “Base Salary” shall, for all purposes of this Agreement, mean the Base
Salary then being paid by ADS to Executive.
(ii) During the Term, Executive shall be eligible for incentive bonus
compensation for each calendar year, to be reasonably determined by the Board,
which shall consider bonuses paid by similarly situated employers to similarly
situated employees.
(b) ADS shall deduct from the Compensation all taxes and other deductions which
are required to be deducted or withheld under any provision of any federal,
state, or local law now in effect or which may become effective at any time
during the term of this Agreement (collectively, the “Withholdings”).

-4-

--------------------------------------------------------------------------------



5. FRINGE BENEFITS. During the Term, Executive shall be entitled to all fringe
benefits (the “Fringe Benefits”) provided to senior executive employees of ADS,
as reasonably determined by the Board. The Fringe Benefits shall specifically
include executive health benefits which shall entitle Executive to full
reimbursement for all physical examinations and other related services, use of
an automobile leased by ADS for use by Executive, premium payments of life and
disability insurance comparable to that currently provided, as well as the
payment by ADS of all reasonable expenses relating to a foreign language course
in which Executive may be enrolled.
6. BUSINESS AND OTHER EXPENSES. ADS will reimburse Executive for all reasonable
travel, entertainment and other expenses incurred by Executive in connection
with the performance of his duties and obligations under this Agreement.
Executive will comply with all reasonable reporting requirements with respect to
business expenses as may be established by ADS from time to time. In addition,
ADS shall pay to Executive TWENTY THOUSAND ($20,000.00) DOLLARS per year during
the Term, payable in ten thousand dollar installments on or before January 15
and July 15, representing non-allocable expenses that shall be deemed additional
compensation to Executive.
7. ADDITIONAL BENEFITS.
(a) Executive will be entitled to participate in all other compensation or
employee benefit plans or programs and receive all benefits for which salaried
employees of ADS generally are eligible under any plan or program now or later
established by ADS on the same basis as similarly situated senior executives of
ADS. Executive will participate to the extent permissible under the terms and
provisions of such plans or programs, in accordance with program provisions.

-5-

--------------------------------------------------------------------------------



(b) Upon the execution of this Agreement, ADS shall issue 100,000 shares (the
“Shares”) of common stock of ADS to Executive under an applicable stock
incentive plan previously approved by shareholders. It is agreed that 50,000 of
the Shares will vest immediately, while the remaining 50,000 Shares (the
“Unvested Shares”) shall be restricted and subject to a substantial risk of
forfeiture in the event that this Agreement is terminated on or before December
31, 2008 pursuant to subparagraphs (a) or (f) of Section 3 of this Agreement, in
which event the Unvested Shares shall immediately be forfeited.
8. PAYMENT UPON TERMINATION OF AGREEMENT.
(a) Upon the termination of this Agreement, ADS will pay to Executive any and
all earned but unpaid Base Salary and earned but unpaid incentive bonus
compensation as of the date of termination. ADS shall pay such amounts due
Executive within thirty (30) days of Executive’s last day of service. Any
outstanding stock options held by Executive on Executive’s last day of service
shall remain exercisable for the life of the option. In addition, ADS shall
remain responsible for all rental payments relating to the leased vehicle then
used by Executive until the expiration of the lease. Further, Executive shall be
permitted to maintain possession of all computer equipment owned by ADS which is
then being used by Executive. Executive shall remain reasonably available by
electronic mail or telephone to assist with any post-separation transition
relating to pre-separation issues.
(b) To the extent that this Agreement is terminated other than pursuant to
subparagraphs (a) or (f) of Section 3, Executive shall be entitled to receive:
ONE MILLION FOUR HUNDRED EIGHTY THOUSAND ($1,480,000.00) DOLLARS (the “Severance
Amount”) as severance. The Severance Amount shall be payable in common stock of
ADS (“ADS Stock”), except for the Withholdings, which shall be payable in cash.
In the event that (i) ADS is unable to pay part of the Severance Amount in the
form of common ADS Stock, or (ii) at

-6-

--------------------------------------------------------------------------------



the time of issuance or delivery the shares of ADS Stock are not both traded and
expected for the foreseeable to be traded in the public markets on a national
exchange (for example, without limitation, because a Change in Control results
in ADS being a private company), then and in that event, ADS shall pay the
Severance Amount in cash. Within twenty (20) business days of the termination of
this Agreement, ADS will contribute to a Rabbi Trust (as defined in Section
8(c)) the Severance Amount (whether cash or, if applicable, the number of shares
of ADS Stock determined pursuant to section 8(d)).
(c) Payments pursuant to Section 8(b) and 10(c) shall be deposited in the Rabbi
Trust. As used herein, the “Rabbi Trust” shall mean a “rabbi trust” to be on
terms reasonably acceptable to the Executive and ADS, but in no event less
favorable to the Executive than the terms of the rabbi trust set forth in Rev.
Proc. 92-64. The amount contributed to the rabbi trust will be released from the
trust (together with any earnings thereon) and paid or delivered to the
Executive as follows: (i) as to the Severance Amount, the cash or the shares of
ADS Stock (as applicable) shall be released from escrow and paid or delivered to
Executive six (6) months and one (1) day following termination of this
Agreement, and (ii) as to the Covenant Consideration pursuant to Section 10(c),
the cash or the shares of ADS Stock (as applicable) shall be released from
escrow and paid or delivered to Executive one year following termination of this
Agreement, assuming for this clause (ii) only that Executive does not materially
breach the provisions of Section 10, in which case such cash or ADS Stock shall
be returned to ADS.
(d) To the extent that ADS Stock shall be issued pursuant to subparagraph (b) or
(c) of this Section 8, the ADS Stock shall be included on an applicable
registration statement filed by ADS as soon as practicable, which is anticipated
to be within six (6) months from the date of issuance of any such stock. ADS
shall utilize good faith efforts to include ADS Stock in any other registration
statement filed by ADS, but shall not be obligated to file a separate

-7-

--------------------------------------------------------------------------------



registration statement for the ADS Stock. In all events, ADS shall bear all
costs of registration of the ADS Stock. In the event that the ADS Stock is not
registered within one (1) year from the date of issuance, ADS shall fully
cooperate at all times thereafter in allowing Executive to benefit from any and
all registration requirement exemptions that shall then exist. In all events,
the number of shares of ADS Stock due will be calculated based upon the average
closing price of one (1) share of common stock of ADS for the ten (10) trading
days preceding the day in which the ADS Stock is issued. Any ADS Stock issued
hereunder shall be price protected through the later of: (i) the date on which
the applicable registration statement becomes effective, or the date in which
such ADS Stock should otherwise become eligible for trading without restriction
pursuant to an exemption from registration, or (ii) the date such ADS Stock is
delivered to Executive from the Rabbi Trust (such later date, the “Price
Protection Date”), such that if the value of the ADS Stock on such Price
Protection Date is less than the intended applicable amount as set forth in
Section 8(b) or Section 10(c), cash or freely tradable shares of ADS Stock (at
ADS’s option) will be issued to Executive to subsidize any shortfall, which cash
or additional shares shall be due fourteen (14) months following termination of
this Agreement. ADS agrees that it shall not announce or effect any stock split,
reverse split or similar transaction for a period of three (3) months following
any Price Protection Date. The Parties agree that the various provisions
regarding payment of ADS Stock pursuant to the Agreement is intended to benefit
both ADS and the Executive as a substitute for cash value, so that
notwithstanding any provision herein, any payment hereunder shall be made in
cash and not ADS Stock if (i) it is reasonably likely that Executive will not be
able, within a reasonable period of time (complying with applicable securities
laws), to sell such ADS Stock for cash for any reason including, without
limitation, if shares of ADS Stock are not publicly traded following a
transaction or (ii)

-8-

--------------------------------------------------------------------------------



any such issuance would not be in full compliance with applicable securities
laws and stock exchange or stock market rules.
9. CONFIDENTIAL INFORMATION.
(a) Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; shareholders; acquisition candidates;
financial condition; clients; customers or other relationships of ADS or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of ADS or any of its affiliates. Access to and knowledge of the
Information is essential to the performance of Executive’s duties under this
Agreement. Executive will not, during the Term or thereafter, except to the
extent reasonably necessary in performance of his duties under this Agreement,
give to any person, firm, association, corporation, or governmental agency any
Information, except as may be required by law. Executive will not make use of
the Information for his own purposes or for the benefit of any person or
organization other than ADS or any of its affiliates. Executive will also use
his best efforts to prevent the disclosure of this Information by others. All
records, memoranda, etc. relating to the business of ADS or its affiliates,
whether made by Executive or otherwise coming into his possession, are
confidential and will remain the property of ADS or its affiliates.
(b) Executive will, with reasonable notice during or after the Term, furnish
information as may be in his possession and reasonably cooperate (taking into
account Executive’s then current employment situation) with ADS and its
affiliates as may be required in connection with any claims or legal action in
which ADS or any of its affiliates is or may become a party to the extent that
such claim or legal action reasonably relates to Executive’s pre-termination
duties with ADS.

-9-

--------------------------------------------------------------------------------


 
10. RESTRICTIONS.
(a) During the Term and thereafter for a one (1) year period (the “Restriction
Period”), Executive agrees that, without the prior express written approval from
the Board, he shall not compete with ADS and its affiliates by directly or
indirectly engaging in the Business or by engaging in any business comparable to
that of ADS or its affiliates, either directly or indirectly, as an individual,
partner, member, corporation, limited liability company, limited liability
partnership, officer of a corporation or in any other capacity whatsoever at any
location at which ADS or its affiliates conducts business and/or provides any
services.
(b) Executive acknowledges that the restrictions contained in this Section 10 of
this Agreement, in view of the nature of the activities in which ADS and its
affiliates are engaged, are reasonable and necessary in order to protect the
legitimate interests of ADS and its affiliates, and that any violation thereof
would result in irreparable injuries to ADS and/or its affiliate(s), as the case
may be. Executive, therefore, acknowledges that, in the event of the violation
of any of these restrictions, ADS shall be entitled to seek from any Court of
competent jurisdiction preliminary and permanent injunctive relief, as well as
attorneys fees and costs, damages and an equitable accounting of all earnings,
profits and other benefits arising from such violation, which rights shall be
cumulative, and in addition to any other rights or remedies to which ADS may be
entitled.
(c) In consideration for the restrictions contained in this Section 10, as well
as in consideration for the services to be provided by Executive pursuant to the
terms of Section 9(a), ADS shall pay to Executive the amount of TWO HUNDRED
FIFTY THOUSAND ($250,000.00) DOLLARS (the “Covenant Consideration”) payable in
ADS Stock, except for the Withholdings, which shall be payable in cash. In the
event that ADS is unable to pay part of the Covenant Consideration in the form
of ADS Stock, then and in that event, ADS shall pay the Covenant Consideration
in cash. Whether in cash or ADS Stock, the cash or ADS Stock shall be

-10-

--------------------------------------------------------------------------------



deposited in the Rabbi Trust within twenty (20) business days of the termination
of this Agreement, and shall be released as provided in Section 8(c). To the
extent that ADS is able to pay part of the Covenant Consideration in the form of
ADS Stock, then and in that event, all of the terms and conditions set forth in
Section 8(d) applicable to the ADS Stock shall similarly be applicable to the
common stock issued by ADS incident to the Covenant Consideration, including the
issue of those circumstances upon which the Covenant Consideration may be paid
in ADS Stock.
(d) If any of the restrictions set forth in this Section 10 should, for any
reason, be adjudged invalid or unreasonable in any proceeding, then the validity
or enforceability of the remainder of such restrictions or provisions shall not
be adversely affected. If the Restriction Period or the area specified in this
Section 10 of this Agreement shall be adjudged unreasonable in any proceeding,
then the Restriction Period shall be reduced by such number of months, or the
area shall be reduced by the elimination of such portion thereof or both, so
that such restrictions may be enforced in such area and for such period of time
as is adjudged to be reasonable. If Executive violates any of the restrictions
contained in this Section 10, the Restriction Period shall not run in favor of
Executive from the time of commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of ADS.
(e) The terms of this Section 10 shall survive the termination of this
Agreement. Executive acknowledges that he can be gainfully employed and still
comply with the terms of this Section 10 and that it is not unduly inconvenient
to him.
11. INDEMNIFICATION; LITIGATION.
(a) ADS will indemnify Executive to the fullest extent permitted by the laws of
the State of Florida in effect at that time, or the certificate of incorporation
and by-laws of ADS, whichever affords the greater protection to Executive.
Executive will be entitled to any

-11-

--------------------------------------------------------------------------------



insurance policies ADS may elect to maintain generally for the benefit of its
officers and directors against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which he may be made a party
by reason of being an officer of ADS.
(b) In the event of any litigation or other proceeding between ADS and Executive
with respect to the subject matter of this Agreement, ADS will reimburse
Executive for all costs and expenses related to the litigation or proceedings,
including attorney’s fees and expenses, providing that the litigation or
proceedings results in either a settlement requiring ADS to make a payment to
Executive or judgment in favor of Executive.
12. MITIGATION. Executive will not be required to mitigate the amount of any
payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.
13. REMEDIES.
(a) In the event of a breach of this Agreement, the nonbreaching Party may
maintain an action for specific performance against the Party who is alleged to
have breached any of the terms of this Agreement. This subparagraph (a) of this
Section 13 of this Agreement will not be construed to limit in any manner any
other rights or remedies an aggrieved Party may have by virtue of any breach of
this Agreement.
(b) Each of the Parties has the right to waive compliance with any obligation of
this Agreement, but a waiver by any Party of any obligation will not be deemed a
waiver of compliance with any other obligation or of its right to seek redress
for any breach of any obligation on any subsequent occasion, nor will any waiver
be deemed effective unless in writing and signed by the Party so waiving.

-12-

--------------------------------------------------------------------------------



14. CONSOLIDATION, MERGER OR SALE OF ASSETS. Subject to the terms of Section 8,
this Agreement shall not preclude ADS from consolidating or merging into or
with, or transferring all or substantially all of its assets to, another
corporation which, subject to the express written consent of Executive, which
consent may be withheld for any reason or for no reason, may then assume this
Agreement and all obligations and undertakings of ADS hereunder. In that event,
“ADS” will mean the other corporation and this Agreement will continue in full
force and effect.
15. ATTORNEY’S REPRESENTATIONS. Executive acknowledges that ADS’ counsel, COOPER
LEVENSON APRIL NIEDELMAN & WAGENHEIM, P.A., prepared this Agreement on behalf of
and in the course of its representation of ADS, and that:
1. Executive has been advised to seek the advice of independent counsel; and
2. Executive has had the opportunity to seek and has, in fact, received the
advice of independent counsel of his choosing.
16. NOTICES. Any notices required or permitted by this Agreement or by law to be
served on, or delivered to, any Party to this Agreement, shall be in writing and
shall be signed by the Party giving or delivering it and sent by courier that
guarantees overnight delivery, or by registered or certified mail, return
receipt requested, addressed to the Party to whom any communication under this
Agreement is to be made. Notice given as provided herein shall be deemed to have
been given on the mailing date and, unless otherwise provided herein, shall be
effective from that date. Notice shall be sent to the respective Party at the
address set forth below. Any Party may change its address for purposes of
receiving notices by furnishing notice of such change in the manner set forth
above.
If to ADS:  
APPLIED DIGITAL SOLUTIONS, INC.
1690 South Congress Avenue- Suite 200
Delray Beach, Florida 33445

-13-

--------------------------------------------------------------------------------





If to Executive                       Michael Krawitz
400 South Pointe Drive, Apt. 2204
Miami Beach, Florida 33139


17. INVALID PROVISIONS. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provisions were omitted.
18. ASSIGNMENT. This Agreement shall inure to the benefit of and be binding upon
ADS, its successors and assigns, and Executive. This Agreement, being for the
personal services of Executive, shall not be assignable or subject to
anticipation by Executive.
19. AMENDMENTS. The terms and provisions of this Agreement may not be modified
except by written instrument duly executed by the Parties.
20. ENTIRE AGREEMENT. This Agreement supersedes all other oral and written
agreements between the Parties with respect to the matters contained in this
Agreement and, except as otherwise provided herein, this Agreement contains all
of the covenants and agreements between the Parties with respect to those
matters.
21. LAW GOVERNING AGREEMENT. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida. Any terms and conditions of
this Agreement which apply to Executive and/or govern Executive’s behavior after
Executive’s termination of employment and/or after the termination of this
Agreement shall automatically survive the termination of this Agreement.
22. CONSENT TO JURISDICTION AND VENUE. The Parties hereby consent and submit to
the jurisdiction and venue of any state or federal court within the State of
Florida, Palm Beach County in any litigation arising out of this Agreement. 

-14-

--------------------------------------------------------------------------------



23. CAPTIONS AND GENDER. The headings contained in this Agreement are inserted
for convenience and reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provisions hereof, and shall not affect in any way the meaning or interpretation
of this Agreement or any provisions hereof. All personal pronouns used in this
Agreement shall include the other genders whether used in the masculine or
feminine or neuter gender, and the singular shall include the plural and vice
versa, whenever and as often as may be appropriate.
24. COUNTERPART EXECUTION. This Agreement may be executed in two or more
counterparts either by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.


ATTEST:
 
APPLIED DIGITAL SOLUTIONS, INC.
           
   /s/ Kay E. Langsford                                                   
 
/s/ Evan C. McKeown                                          12/5/06
 
 
By:  Evan C. McKeown CFO and Senior Vice President
     
WITNESS:
 
EXECUTIVE:
           
/s/ Chris R. Hines                                                         
                                                            
 
/s/ Michael Krawitz         
                                                                                        
   
MICHAEL KRAWITZ


 
 
 
-15-
 